Exhibit 10.61

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August [·],
2011, is entered into by and among Clean Energy Fuels Corp., a Delaware
corporation (the “Company”) and [·] (the “Purchaser”, and collectively with the
other purchasers under separate Convertible Note Purchase Agreements to be
entered into simultaneously with this Agreement, “Purchasers”).

 

RECITALS

 

WHEREAS, the Company and the Purchaser have entered into the Convertible Note
Purchase Agreement, dated as of August 24, 2011 (the “Convertible Note Purchase
Agreement”), in connection with the Purchaser’s purchase of a convertible note
in the aggregate principal amount of $[·] from the Company (the “Convertible
Note”);

 

WHEREAS, under certain conditions, all or part of the Convertible Note is
exchangeable for shares of the Company’s Common Stock (the “Exchange Shares”);

 

WHEREAS, in order to induce the Purchaser to purchase the Convertible Note, the
Company has agreed to provide certain rights to the Purchaser as set forth in
this Agreement; and

 

WHEREAS, this Agreement is being executed and delivered in connection with the
Closing under the Convertible Note Purchase Agreement.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             REGISTRATION RIGHTS

 

(a)           Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Convertible Note Purchase Agreement.  As
used in this Agreement, the following terms shall have the following meanings:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

 

“Common Stock” means the shares of common stock of the Company, par value
$0.0001.

 

“Effective Date” means the date the Registration Statement has been declared
effective by the SEC.

 

1

--------------------------------------------------------------------------------


 

“Effectiveness Deadline” means the date that is (i) thirty (30) days after each
respective Filing Deadline if the Registration Statement is not subject to
review by the SEC, or (ii) ninety (90) days after each respective Filing
Deadline if the Registration Statement is subject to review by the SEC.

 

“Filing Deadline” means the date thirty (30) calendar days following the date of
the issuance of the Convertible Note.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“register”, “registered” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and the declaration or ordering of effectiveness of
such Registration Statement(s) by the SEC.

 

“Registrable Securities” means (i) the shares of Common Stock issued or issuable
in exchange for principal under the Convertible Note and (ii) upon original
issuance thereof, any shares of capital stock issued or issuable with respect to
the Exchange Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, issued to or held by
the Purchaser.

 

“Registration Statement” means a shelf registration statement, registration
statements or Form S-3 of the Company filed under the 1933 Act covering the
Registrable Securities.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor
rule or other similar rule or regulation of the SEC that may at any time permit
the Purchaser to sell securities of the Company to the public without
registration.

 

“Rule 415” means Rule 415 promulgated under the 1933 Act, as such rule may be
amended or interpreted from time to time, or any similar rule or regulation
hereunder adopted by the SEC.

 

“SEC” means the United States Securities and Exchange Commission.

 

(b)           Mandatory Registration.

 

(i)            The Company shall prepare, and no later than the applicable
Filing Deadline, file with the SEC, a Registration Statement on Form S-3
covering the resale of all unregistered Registrable Securities then issued or
issuable with respect to the amounts paid under the Convertible Note as of the
date the Registration Statement is initially filed with the SEC.  If Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration.

 

(ii)           The Company shall use its commercially reasonable efforts to have
such Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the applicable Effectiveness Deadline,
and shall use its commercially reasonable

 

2

--------------------------------------------------------------------------------


 

efforts to keep such Registration Statement continuously effective under the
1933 Act until the earlier of the date when all Registrable Securities covered
by such Registration Statement (A) have been sold, thereunder or pursuant to
Rule 144, or (B) may be sold without volume or manner-of-sale restrictions
pursuant to Rule 144 and without the requirement for the Company to be in
compliance with the current public information requirement under Rule 144, as
determined by counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company’s transfer agent and the
Purchaser (the “Effectiveness Period”).

 

(iii)          Notwithstanding the registration obligation set forth in
Section 1(b), if the SEC informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly inform each of the Purchasers and use its commercially
reasonable efforts to file amendments to the Registration Statement as required
by the SEC, covering the maximum number of Registrable Securities permitted to
be registered by the SEC, on Form S-3 or such other form available to register
for resale the Registrable Securities as a secondary offering; provided,
however, that prior to filing such amendment, the Company shall be obligated to
use diligent efforts to advocate with the SEC for the registration of all of the
Registrable Securities in accordance with any interpretive guidance provided by
the SEC, including without limitation, Compliance and Disclosure Interpretation
612.09.

 

(c)           Piggyback Registration.

 

(i)            If (but without any obligation to do so), at any time following
the expiration of the Effectiveness Period, a Registration Statement is not
effective with respect to all of the Registrable Securities and the Company
proposes to register (including for this purpose a registration effected by the
Company for stockholders other than the Purchaser) any of its capital stock or
other securities under the 1933 Act in connection with a fully underwritten firm
commitment public offering of such securities (other than a registration on any
form that does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities), the Company shall, at such time, give the Purchaser
written notice of such registration in accordance with Section 2(f). Upon the
written request of the Purchaser given within five (5) Business Days after
delivery of such notice by the Company, the Company shall, subject to the
provisions of Section 1(c)(iii), use all commercially reasonable efforts to
cause to be registered under the 1933 Act all of the Registrable Securities that
such Purchaser requests to be registered.

 

(ii)           The Company shall have the right to terminate or withdraw any
registration initiated by it under this Section 1(c) prior to the effectiveness
of such registration whether or not a Purchaser has elected to include
securities in such registration. The expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 1(j) hereof.

 

(iii)          The Company shall not be required under this Section 1(c) to
include any of a Purchaser’s Registrable Securities in such underwriting unless
such Purchaser accepts the terms of the underwriting as reasonably agreed upon
between the Company and the underwriters selected by the Company (or by other
Persons entitled to select the underwriters) and enters into an underwriting
agreement in customary form with such underwriters, and then

 

3

--------------------------------------------------------------------------------


 

only in such quantity as the underwriters determine in their sole discretion
will not jeopardize the success of the offering by the Company. If the total
amount of securities, including Registrable Securities, requested to be included
in such offering exceeds the amount of securities that the underwriters
determine in their sole discretion is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of Registrable Securities that the underwriters determine in their
sole discretion will not jeopardize the success of the offering.  Any reduction
in the number of Registrable Securities will be made pro rata with the other
securities to be registered on behalf of third parties in such offering.

 

(d)           Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.  If (i) a Registration Statement covering all of the
Registrable Securities required to be covered thereby (or such lesser amount as
provided in Section 1(b)(iii)) and required to be filed by the Company pursuant
to Section 1(b) of this Agreement is (A) not filed with the SEC on or before the
Filing Deadline (a “Filing Failure”) or (B) not declared effective by the SEC on
or before the Effectiveness Deadline (an “Effectiveness Failure”); or (ii) for
more than thirty days in any one calendar year during the applicable
Effectiveness Period (other than during an Allowable Grace Period), Registrable
Securities that have previously been covered by an effective Registration
Statement are no longer covered by an effective Registration Statement (a
“Maintenance Failure”, and a Filing Failure, Effectiveness Failure and
Maintenance Failure each being referred to herein as a “Failure”) then, in lieu
of the damages to any holder of Registrable Securities by reason of such delay
in or reduction of its ability to sell such Registrable Securities (which
payments shall be the exclusive remedies available under this Agreement or under
applicable law), the Company shall pay to each Purchaser an amount in cash equal
to 0.75% of each Purchaser’s pro rata share of the aggregate original
Convertible Note represented by the Registrable Securities included in such
Registration Statement or, in the case of a Filing Failure, the Registrable
Securities required by this Agreement to be included in such Registration
Statement, (i) within five (5) Trading Days of a Failure and (ii) on every
monthly anniversary of such Failure (in each case, on a pro rata basis for
periods less than 30 days) until such Failure is cured or the end of the
Effectiveness Period, whichever is earlier.  The payments to which a Purchaser
shall be entitled pursuant to this Section 1(d) are referred to herein as
“Registration Delay Payments.”  If the Company fails to make Registration Delay
Payments within five (5) Business Days after the date payable, such Registration
Delay Payments shall bear interest at the rate of 18% per annum until paid in
full.  Notwithstanding anything to the contrary herein or in the Convertible
Note Purchase Agreement, in no event shall the Company be liable for aggregate
Registration Delay Payments of more than four percent (4%) per annum of the
aggregate principal amount of the original Convertible Note or, in any 30-day
period, for Registration Delay Payments in excess of 0.75% of the aggregate
original Convertible Note represented by the Registrable Securities included in
a Registration Statement that is the subject of a Failure.

 

(e)           Request for Registration and/or Underwriting.

 

(i)            If, at any time during the Effectiveness Period, a Registration
Statement is not effective with respect to all of the Registrable Securities,
the Company shall, at the request of a Purchaser, participate in an underwritten
offering of Registrable Securities by a Purchaser under a Registration Statement
effected pursuant to Section 1(b) hereof, and shall file any supplements and
amendments to such Registration Statement as may be required by

 

4

--------------------------------------------------------------------------------


 

applicable law or rules of the SEC.  If, at any time after the Effectiveness
Period, a Registration Statement is not effective with respect to all of the
Registrable Securities, and the Company receives a written request from a
Purchaser that the Company effect a registration on Form S-3 with respect to an
underwritten offering of Registrable Securities, the Company shall use
commercially reasonable efforts to file a Registration Statement covering the
Registrable Securities as soon as reasonably practicable after receipt of the
request.  For purposes of this Agreement, a “Demand” shall refer to a Purchaser
request, pursuant to this Section 1(e), for the Company to (1) participate in an
underwritten offering of Registrable Securities or (2) effect a registration on
Form S-3 with respect to an underwritten offering of Registrable Securities.  In
any underwritten offering under this Section 1(e), the investment banker or
bankers and manager or managers that will administer the offering will be
selected by, and the underwriting arrangements with respect thereto (including
the size of the offering) will be approved by the requesting Purchaser(s);
provided, however, that such investment bankers and managers and underwriting
arrangements must be reasonably satisfactory to the Company. The Company shall
not be required to participate in any underwritten offering contemplated hereby
unless each participating Purchaser (A) agrees to sell its Registrable
Securities to be included in the underwritten offering in accordance with any
approved underwriting arrangements and (B)  completes and executes all
reasonable questionnaires, powers of attorney, indemnities, underwriting
agreements, lock-up letters and other documents required under the terms of such
approved underwriting arrangements. Each participating Purchaser shall be
responsible for any underwriting discounts and commissions and fees and expenses
of its own counsel. The Company shall pay all expenses customarily borne by
issuers in an underwritten offering, including, but not limited to, filing fees,
the fees and disbursements of its counsel and independent public accountants and
any printing expenses incurred in connection with such underwritten offering.

 

(ii)           The Company shall not be required to participate in or effect any
Demand pursuant to this Section 1(e):

 

(1)           after the Company has participated in or effected two (2) Demands
(the Purchaser shall be deemed to have forfeited its right to a Demand if
(A) the Purchaser withdraws its request that the Company effect a registration
on Form S-3 with respect to an underwritten offering of Registrable Securities
and does not, within thirty (30) days of any such withdrawal, pay all of the
Company’s expenses in connection with such registration or (B) an underwritten
offering that is the subject of a Demand is terminated subsequent to the
marketing thereof);

 

(2)           if the Company has participated in or effected a Demand within the
preceding twelve (12) months;

 

(3)           during the period starting with the date sixty (60) days prior to
the Company’s good faith estimate of the date of the filing of, and ending on a
date one hundred eighty (180) days following the effective date of, a
Company-initiated registration subject to Section 1(c), provided that the
Company is actively employing in good faith all reasonable efforts to cause such
registration statement to become effective; or

 

5

--------------------------------------------------------------------------------


 

(4)           if the Company shall furnish to the requesting Purchaser(s) a
certificate signed by the Company’s Chief Executive Officer or Chairman of the
Board stating that in the good faith judgment of the Board of Directors of the
Company (the “Board”), it would be seriously detrimental to the Company and its
stockholders for the Company to participate in or effect a Demand at such time,
in which event the Company shall have the right to defer such Demand for a
period of not more than one hundred twenty (120) days after receipt of the
request of Purchaser.

 

(f)            Related Obligations.  Whenever required under this Section 1 to
effect the registration of any Registrable Securities, except as otherwise
expressly provided herein, the Company shall:

 

(i)            prepare and file with the SEC a Registration Statement with
respect to such Registrable Securities and use all commercially reasonable
efforts to cause such Registration Statement to become and remain effective;

 

(ii)           prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
1933 Act with respect to the disposition of all securities covered by such
Registration Statement;

 

(iii)          furnish to a Purchaser such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
1933 Act, and such other documents as it may reasonably request in order to
facilitate the disposition of Registrable Securities owned by it;

 

(iv)          if required by applicable law, use all commercially reasonable
efforts to register and qualify the securities covered by such Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
as shall be reasonably requested by a Purchaser, provided that the Company shall
not be required in connection therewith or as a condition thereto to qualify to
do business or to file a general consent to service of process in any such
states or jurisdictions;

 

(v)           with a view to making available to a Purchaser the benefits of
Rule 144:

 

(1)           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(2)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

(3)           furnish or otherwise make available, as applicable, to a Purchaser
so long as such Purchaser owns Registrable Securities, promptly upon request,
(i) a written statement by the Company, if true, that it has complied with the
reporting requirements of Rule 144, the 1933 Act and the 1934 Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company and (iii) such other information
as may be reasonably requested to permit Purchaser to sell such securities
without registration pursuant to Rule 144;

 

6

--------------------------------------------------------------------------------


 

(vi)          in the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter of such offering; and

 

(vii)         notify the holder of Registrable Securities covered by such
Registration Statement at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act of the happening of any event as a
result of which the prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing.

 

Notwithstanding the provisions of this Section 1, the Company shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any Registration Statement during any period when (i)  the SEC or the national
securities exchange upon which shares of Common Stock are then listed requests
that the Company amend or supplement the Registration Statement or the
prospectus included therein or requests additional information relating thereto,
(ii) the SEC or the national securities exchange upon which shares of Common
Stock are then listed issues a stop order or similar order suspending the
effectiveness or restricting the use of the Registration Statement or initiates
proceedings to issue a stop order or similar order, (iii) the Board in good
faith determines that the Registration Statement, the prospectus included
therein, any amendment or supplement thereto or any document incorporated or
deemed to be incorporated therein contains an untrue statement of a material
fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, in light of the
circumstances then existing; provided, however, that the Company uses
commercially reasonable efforts to prepare and file with the SEC such amendments
and supplements to the such Registration Statement or amendment as shall be
reasonably necessary to cure such untrue statement or omission, or (iv) the
Company’s management or the Board in good faith determines that the failure to
so postpone or suspend would require disclosure of material nonpublic
information that, if disclosed at such time, would be materially harmful to the
interests of the Company and its stockholders; provided, further, that such
postponement or suspension (A) shall not exceed a period of forty-five (45) days
and (B) shall be exercised by the Company not more than twice in any twelve (12)
month period (for a maximum of ninety (90) days within any such twelve (12)
month period) (each, an “Allowable Grace Period”).

 

(g)           Information from Holder.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of a Purchaser that such Purchaser shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Registrable
Securities.

 

7

--------------------------------------------------------------------------------


 

(h)           Indemnification.  If any Registrable Securities are included in a
Registration Statement under this Agreement:

 

(i)            To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Purchaser, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Purchaser within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys’ fees, amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon:  (A) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered, or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus if used
prior to the effective date of such Registration Statement, or contained in the
final prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in the light of the circumstances under which the statements therein
were made, not misleading, or (C) any violation or alleged violation by the
Company of the 1933 Act, the 1934 Act, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (A) through (C) being, collectively, “Violations”).  Subject to
Section 1(h)(iii), the Company shall reimburse the Indemnified Persons, promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 1(h)(i): 
(A) shall not apply to a Claim by an Indemnified Person arising out of or based
upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company by such Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, and (B) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld or delayed.  Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Indemnified
Person.

 

(ii)           In connection with any Registration Statement in which a
Purchaser is participating, each such Purchaser agrees to indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 1(h)(i), the Company, each of its directors, officers, employees and
agents and each Person, if any, who controls the Company

 

8

--------------------------------------------------------------------------------


 

within the meaning of the 1933 Act or the 1934 Act (each, an “Indemnified
Party”), against any Claim or Indemnified Damages to which any of them may
become subject, under the 1933 Act, the 1934 Act or otherwise, insofar as such
Claim or Indemnified Damages arise out of or are based upon any Violation, in
each case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in conformity with written information furnished to the
Company by such Purchaser expressly for use in connection with such Registration
Statement; and, subject to Section 1(h)(iii), such Purchaser will reimburse any
legal or other expenses reasonably incurred by an Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 1(h)(ii) and the
agreement with respect to contribution contained in Section 1(i) shall not apply
to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Purchaser, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that such
Purchaser shall be liable under this Section 1(h)(ii) for only that amount of a
Claim or Indemnified Damages as does not exceed the net proceeds to such
Purchaser as a result of the sale of Registrable Securities pursuant to such
Registration Statement.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party.

 

(iii)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 1(h) of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 1(h),
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding.  In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by Purchaser.  The Indemnified Party or Indemnified
Person shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim.  The indemnifying party shall keep the Indemnified Party or Indemnified
Person reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto.  No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such

 

9

--------------------------------------------------------------------------------


 

Indemnified Party or Indemnified Person of a release from all liability in
respect to such Claim or litigation, and such settlement shall not include any
admission as to fault on the part of the Indemnified Party.  Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made.  The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 1(h), except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

 

(iv)          The indemnification required by this Section 1(h) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, promptly following when bills are received or Indemnified Damages
are incurred, and in each case submitted to the indemnifying party for payment
subject to and in accordance with this Section 1(h).

 

The indemnity agreements contained herein shall be in addition to (A) any cause
of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (B) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

(i)            Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 1(h) to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities who is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
Purchaser that sells Registrable Securities shall be limited in amount to the
excess of the net amount of proceeds received by such Purchaser from the sale of
such Registrable Securities pursuant to such Registration Statement over the
amount of any damages that such Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.

 

(j)            Expenses of Registration.  All expenses (other than
(i) underwriting discounts and commissions relating to the Registrable
Securities that are being sold by the Purchaser and (ii) fees of any counsel for
the Purchaser) that are incurred in connection with registrations, filings or
qualifications pursuant to Sections 1(b) and 1(c), including (without
limitation) all registration, filing and qualification fees, printers’ and
accounting fees, fees and disbursements of counsel for the Company, shall be
borne by the Company.

 

2.             MISCELLANEOUS.

 

(a)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdictions) that would

 

10

--------------------------------------------------------------------------------


 

cause the application of the laws of any jurisdictions other than the State of
Delaware. Each party hereby irrevocably submits to the exclusive jurisdiction of
the Delaware Court of Chancery, or, if no such state court has proper
jurisdiction, the United States District Court for the District of Delaware, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.

 

(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)           Entire Agreement; Amendments.  This Agreement, the Convertible
Note Purchase Agreement and the other Convertible Note Documents supersede all
other prior oral or written agreements between the Purchaser, the Company, their
affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the Convertible Note Purchase Agreement,
the other Convertible Note Documents and the instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Purchaser.  No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.

 

11

--------------------------------------------------------------------------------


 

(f)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:

 

if to the Company:

 

 

Clean Energy Fuels Corp.

 

3020 Old Ranch Parkway, Suite 400

 

Seal Beach, California 90740

 

Telephone:

(562) 493-2804

 

Facsimile:

(562) 493-4956

 

Attention:

J. Nathan Jensen, Vice President and General Counsel

 

with a copy (for informational purposes only) to:

 

 

Morrison & Foerster LLP

 

12531 High Bluff Drive, Suite 100

 

San Diego, California 92130

 

Telephone:

(858) 720-5100

 

Facsimile:

(858) 720-5125

 

Attention:

Steven G. Rowles, Esq.

 

if to the Purchaser:

 

 

[·]

 

 

[·]

 

 

[·]

 

 

Telephone:

[·]

 

Facsimile:

[·]

 

Attention:

[·]

 

with a copy (for informational purposes only) to:

 

 

[·]

 

 

[·]

 

 

[·]

 

 

Telephone:

[·]

 

Facsimile:

[·]

 

Attention:

[·]

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. 
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

12

--------------------------------------------------------------------------------


 

(g)           Successors and Assigns.  No party may assign this Agreement or any
rights or obligations hereunder without the prior written consent of the other
parties.  This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns.

 

(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Purchaser have caused this Registration
Rights Agreement to be duly executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

CLEAN ENERGY FUELS CORP.

 

 

 

 

 

By:

 

 

 

Barclay F. Corbus, Senior Vice President - Strategic Development

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Purchaser have caused this Registration
Rights Agreement to be duly executed as of the date first written above.

 

 

 

PURCHASER:

 

 

 

[·]

 

 

 

 

 

By:

 

 

 

[·]

 

15

--------------------------------------------------------------------------------